Citation Nr: 0617615	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection of bilateral chronic 
otitis media.

4.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on April 3, 2006.

The issues of service connection for PTSD and whether new and 
material evidence has been received to reopen a claim for 
service connection of bilateral chronic otitis media are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur or aggravate a seizure disorder 
in service and his transient syncopal episodes, essential 
tremors, labyrinthitis, dizziness and residuals of an 
ischemic attack are not otherwise related to service. 

2.  The medical evidence of record, though containing a 
diagnosis of chloracne, does not indicate that the veteran's 
chloracne manifested to a degree of 10 percent within one 
year of the veteran's presumed herbicide exposure and does 
not otherwise relate the veteran's chloracne to service.  



CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Service connection for chloracne due to herbicide 
exposure is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in October 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the October 2002 letter 
referred to above informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claim.  Pelegrini, 18 Vet. App. at 121.  Also, the October 
2002 letter informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  The 
RO informed the appellant that it would obtain records in the 
custody of a Federal agency and that it would make reasonable 
attempts in assisting the appellant to obtain other records.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim of service connection but was not 
provided with notice of the type of evidence to establish a 
disability rating or effective date.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the veteran's claim 
for service connection is denied hereinbelow any deficiency 
in the notice of downstream elements has been rendered moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c).  In 
this case, the RO obtained the veteran's service medical 
records, VA medical records and all identified and available 
private records.  The veteran has not indicated the presence 
of any other outstanding private medical records or requested 
VA's assistance in obtaining such records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not warranted under the 
circumstances because there is no indication that the veteran 
suffered an event, injury or disease in service giving rise 
to his claimed seizure disorder and chloracne.  

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a)(2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including chloracne.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The United States Court of Appeals for 
the Federal Circuit has additionally determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases include chloracne or other acneform 
disease consistent with chloracne.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  Chloracne or other acneform disease 
consistent with chloracne must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Seizure Disorder

Service connection for a seizure disorder is not warranted 
under the circumstances.  A review of the veteran's service 
medical records, including entrance and separation 
examinations, fails to reveal any complaints of or treatment 
for a seizure disorder.  Medical records from Wayne 
Templeton, M.D., for the period of 1995 through 2002 reveal 
treatment for transient syncopal episodes and diagnoses of 
essential tremors, labyrinthitis, dizziness and residuals of 
a transient ischemic attack.  Nonetheless, the record 
provides no nexus of the veteran's claimed seizure disorder 
to military service.  There being no disease or injury in 
service giving rise to a seizure disorder or otherwise 
competent medical evidence indicating that a seizure disorder 
was incurred in service, the claim must be denied. 

Chloracne

Service connection is not established for chloracne.  The 
evidence of record establishes that the veteran was on the 
ground in Vietnam for at least a short period of time, 
namely, July 31, 1967, to August 5, 1967.  The earliest 
medical evidence indicating that the veteran incurred 
chloracne is dated in 1999; thus, the evidence does not 
establish that chloracne manifested to a degree of 10 percent 
or more within one year following the veteran's presumed 
exposure to an herbicide agent and presumptive service 
connection is not established.  Furthermore, the veteran's 
service medical records are silent with respect to complaints 
of or treatment for chloracne and the diagnosis of chloracne 
occurred more than 30 years following the veteran's 
discharge.  Accordingly, the preponderance of the evidence is 
against granting service connection for chloracne on a direct 
basis.  There being no evidence of a disease, event or injury 
in service giving rise to the veteran's chloracne or 
otherwise competent medical evidence indicating that 
chloracne was incurred in service, the claim must be denied.  



ORDER

Entitlement to service connection for a seizure disorder is 
denied.   

Entitlement to service connection for chloracne is denied.  



REMAND

This remand affords an opportunity to obtain additional 
stressor information from the veteran.  The RO should 
specifically ask him to provide stressor details, including 
locations, dates and units involved (within 60 days) for his 
claimed stressors.  

The veteran's personnel file shows that he was stationed in 
Da Nang, Vietnam, from July 31, 1967, to August 5, 1967, in 
furtherance of U.S. Naval Support Activity.  The veteran has 
stated that this was not the only time that he was "on the 
ground" in Vietnam.  A review of the file reveals that the 
veteran has stated that he was wounded while in Vietnam 
during a rocket attack that occurred in or about May 1966.  
Moreover, the veteran has alluded to other possible stressors 
in personal statements of record, but has not provided the RO 
with information specific enough to facilitate a search of 
U.S. Army and Joint Services Record Research Center (JSRRC) 
records.  The record contains a bald diagnosis of PTSD 
unsupported by any rationale.  

The veteran is attempting to reopen a claim of service 
connection for bilateral chronic otitis media, which was 
denied in an April 1970 rating decision.  Notice under the 
Veterans Claims Assistance Act (VCAA) must be provided prior 
to the initial decision on a claim, and in those instances 
where such notice is not provided in a timely fashion, any 
possible prejudice can only be cured by subsequent 
readjudication of the claim.  See Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  VA has duties under the 
VCAA to apprise a claimant of the evidence necessary to 
substantiate their claims for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that a recent decision by the Court of 
Appeals for Veterans Claims (the Court) pertains to attempts 
to reopen claims subject to prior final denials.  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court determined that the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
that VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court also found that, in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

Due to the failure to provide the veteran with a timely 
letter which notified him of all the evidence and information 
that is necessary to reopen the claim on appeal, the Board 
finds that the veteran's claim for service connection of 
bilateral chronic otitis media must be remanded to provide 
the veteran with the required information.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply 
with Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), to include 
furnishing the veteran with a letter 
informing him of evidence and information 
that is necessary to reopen the issue of 
service connection for bilateral chronic 
otitis media on appeal.  For all issues 
remanded herein the veteran should be 
provided with corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should request, from the 
National Personnel Records Center, the 
veteran's service personnel records, 
including DA Form 20.

3. The RO should request, from the 
National Archives, a copy or copies of 
the veteran's unit (see DA Form 20 for 
unit designation) history or histories 
for the veteran's period of service.

4.  The RO should ask the veteran to 
provide more specific details of his 
claimed stressors, including locations 
and dates to within 60 days.  If the 
veteran provides the necessary details, 
they should be forwarded, along with a 
copy of his DA Form 20, to: 

U. S. Army and Joint Services Record 
Research Center (JSRRC)
Kingman Building, Room 2C08
7701 Telegraph Road 
Alexandria, VA 22315-3802  

Even if the veteran does not provide 
additional details, the RO must provide a 
summary of the veteran's claimed in-
service stressor of a rocket attack in 
May 1966 while allegedly stationed in Da 
Nang, along with copies of the available 
service personnel records showing service 
dates, duties, and units of assignment to 
JSRRC.  As to the claimed incident of the 
rocket attack, the search should focus on 
the records of the veteran's unit for May 
and June 1966.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether or not the veteran has PTSD.  The 
claims folder should be made available to 
the examiner for review.  The 
psychiatrist should express an opinion as 
to whether it is at least as likely as 
not that the veteran has PTSD.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the stressor(s) 
that caused the disorder and the evidence 
upon which he/she relied to establish the 
existence of the stressor(s).  

6.  Then, the RO should readjudicate the 
issues remaining on appeal.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


